PER CURIAM.
This is an appeal by the plaintiff, Margaret Taylor, from a decree dismissing her suit for a divorce and awarding the defendant, Raymond Clair Taylor, a *54divorce, together with the future custody of the minor children of plaintiff and defendant.
By her amended complaint, plaintiff charged defendant with certain acts of cruel and inhuman treatment. Defendant answered, denying the charges of cruel and inhuman treatment alleged against him and affirmatively charged the plaintiff with certain acts of cruel and inhuman treatment toward him. In her reply plaintiff denied these charges of cruel and inhuman treatment.
We have carefully considered the record in this case. No good purpose will be served by discussing the evidence. Our independent review and appraisal of the evidence leads us to the inescapable conclusion that, the parties were in pari delicto and that neither was entitled to a divorce.
The decree is reversed and this cause is remanded with directions to dismiss the suit, neither party to recover costs.